


Exhibit 10.17

 

[g62902kgi001.jpg] 

 

77 Fourth Avenue
Waltham, MA 02451, U.S.A.
Tel. (781) 890-7878
Fax. (781) 890-4848

 

This Executive Agreement (the “Agreement”), by and among Phase Forward
Incorporated, a Delaware corporation (the “Company”), and the executive name
below (“Executive”), sets forth the terms and conditions by which the Company
will provide certain benefits for Executive under certain circumstances in the
event of a termination of Executive’s employment with the Company.  The
effective date of this Agreement shall be the date of last execution as set
forth below (the “Execution Date”).

 

PHASE FORWARD INCORPORATED

EXECUTIVE

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

 

 

 

Address:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

WHEREAS, Executive currently is an employee of the Company and an Officer (as
hereinafter defined), and has made and is expected to continue to make
significant contributions to the business, growth and financial strength of the
Company;

 

WHEREAS, the Company recognizes that the uncertainty regarding the consequences
of a termination in Executive’s employment as an Officer of the Company
adversely affects the Company’s ability to retain Executive;

 

WHEREAS, the Company further recognizes that, as is the case for most publicly
held companies, the possibility of a Change in Control (as hereinafter defined)
exists, which may alter the nature and structure of the Company, and recognizes
that the uncertainty regarding the consequences of such an event adversely
affects the Company’s ability to retain Executive as an Officer;

 

WHEREAS, the Company desires to more closely align Executive’s interests with
those of the shareholders of the Company with respect to any Change in Control
that may benefit the shareholders;

 

WHEREAS, the Company desires to assure itself of both present and future
continuity of management in the event of a Change in Control, and desires to
induce Executive to remain employed with the Company by establishing certain
benefits for Executive applicable under certain circumstances in the event of a
Change in Control, and Executive desires to be so induced; and

 

WHEREAS, the parties desire to set forth in writing the terms and conditions of
their agreement with respect to the provision of benefits for Executive
applicable under certain circumstances in the event of a Change in Control;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
obligations herein contained, it is agreed among the parties hereto as follows:

 

1

--------------------------------------------------------------------------------


 

1.                                       Term.  This Agreement shall continue
for a term commencing on the Execution Date and ending on the date two years
thereafter (“Initial Term”), and shall be automatically renewed from year to
year thereafter for successive one-year terms (each a “Renewal Term”) unless
ninety (90) days prior to the expiration of the initial term or any renewal
term, a party gives written notice of non-renewal to the other party; provided
that any such notice provided by the Company any time during the period
beginning on the date that is forty-five (45) days prior to the date upon which
a definitive agreement for a Change in Control is publicly announced as having
been executed by the Company (the “Announcement Date”) and ending on the first
anniversary of the effective date of a Change in Control, shall have no effect
whatsoever, and the Agreement shall continue in force until such time as
otherwise terminated in accordance with the terms hereof.  If an effective
notice of non-renewal is given as permitted hereunder, this Agreement will
expire at the conclusion of either the initial term or the renewal term,
whichever is applicable, unless terminated earlier in accordance with Section 2
hereof.  The “Term” of this Agreement shall include the Initial Term, as well as
any Renewal Term, if applicable, subject to termination at any time prior to the
expiration of the Term as provided in Section 2 hereof; provided, however, that
in the event of the first Change in Control to occur during the Term (including
after any notice of non-renewal is given), the Term shall automatically continue
through the first anniversary of the effective date of such Change in Control.

 

2.                                       At-Will Status.  Notwithstanding any
provision of this Agreement, Executive will remain employed at-will, so that
Executive or the Company may terminate Executive’s employment at any time, with
or without notice, for any or no reason, and this Agreement shall not create or
imply any right or duty of Executive or the Company to have Executive remain in
the employ thereof for any period of time.  This Agreement shall automatically
terminate on the earliest date of (a) Executive’s Termination Date (as
hereinafter defined) if Executive’s employment ceases for any reason other than
due to an Involuntary Termination Upon a Change in Control or a Resignation for
Good Reason Upon a Change in Control (as such terms are hereinafter defined); or
(b) the date immediately following the one-year anniversary of the effective
date of the first Change in Control to occur during the Term; provided, that,
notwithstanding any provision in this Agreement to the contrary, if Executive’s
employment is terminated by the Company prior to a Change in Control for any
reason other than for Cause, or ceases due to an Involuntary Termination Upon a
Change in Control or a Resignation for Good Reason Upon a Change in Control,
this Agreement shall remain in effect until all obligations of the parties
hereunder have been fully satisfied.

 

3.                                       Definitions.  As used in this
Agreement, the following terms shall have the meanings set forth herein:

 

a.                                       “Cause” shall mean any one or more of
the following:  (i) Executive’s willful failure or refusal (except due to
Disability (as hereinafter defined) or a condition reasonably likely to be
deemed a Disability with the passage of time) to perform substantially his/her
duties on behalf of the Company for a period of thirty (30) days after receiving
written notice identifying in reasonable detail the nature of such failure or
refusal; (ii) Executive’s conviction of, entry of a plea of guilty or nolo
contendere to, or admission of guilt in connection with a felony;
(iii) disloyalty, willful misconduct or breach of fiduciary duty by Executive
which causes material harm to the Company; or (iv) Executive’s willful violation
of any confidentiality, developments or non-competition agreement which causes
material harm to the Company.  Notwithstanding the foregoing, Executive shall
not be deemed to have been terminated for Cause unless and until there shall
have been delivered to him a copy of a resolution duly adopted by the Company’s
Board of Directors (the “Board”) (excluding Executive if he is a Director) at a
meeting of the Board called and held for (but not necessarily exclusively for)
that purpose (after reasonable notice to Executive and an opportunity for
Executive, together with counsel of his choice, to be heard by the Board)
finding that Executive has, in the good faith opinion of the Board, engaged in
conduct constituting Cause and specifying the particulars thereof in reasonable
detail.

 

b.                                      “Change in Control” shall mean the
occurrence of any of the following events:

 

2

--------------------------------------------------------------------------------


 

(i)                                     The Company is merged or consolidated or
reorganized into or with another corporation or other legal person, and as a
result of such merger, consolidation or reorganization less than fifty percent
(50%) of the combined voting power of the then-outstanding securities of such
surviving, resulting or reorganized corporation or person immediately after such
transaction is held in the aggregate by the holders of the then-outstanding
securities entitled to vote generally in the election of directors of the
Company (“Voting Stock”) immediately prior to such transaction;

 

(ii)                                  The Company sells or otherwise transfers
all or substantially all of its assets to any other corporation or other legal
person, and as a result of such sale or transfer less than fifty percent (50%)
of the combined voting power of the then-outstanding securities of such
corporation or person immediately after such sale or transfer is held in the
aggregate by the holders of Voting Stock of the Company immediately prior to
such sale or transfer;

 

(iii)                               Any corporation or other legal person,
pursuant to a tender offer, exchange offer, purchase of stock (whether in a
market transaction or otherwise) or other transaction or event acquires
securities representing 30% or more of the Voting Stock of the Company, or there
is a report filed on Schedule 13D or Schedule 14D-1 (or any successor schedule,
form or report), each as promulgated pursuant to the U.S. Securities Exchange
Act of 1934, as amended (the “Exchange Act”), disclosing that any “person” (as
such term is used in Section 13(d)(3) or Section 14(d)(2) of the Exchange Act)
has become the “beneficial owner” (as such term is used in Rule 13d-3 under the
Exchange Act) of securities representing 30% or more of the Voting Stock of the
Company;

 

(iv)                              The Company files a report or proxy statement
with the Securities and Exchange Commission pursuant to the Exchange Act
disclosing under or in response to Form 8-K or Schedule 14A (or any successor
schedule, form or report or item therein) that a change in control of the
Company has occurred; or

 

(v)                                 If during any period of two consecutive
years, individuals who at the beginning of any such period constitute the Board
cease for any reason to constitute at least a majority thereof, unless the
election, or the nomination for election by the Company’s stockholders, of each
director of the Company first elected during such period was approved by a vote
of at least a majority of the directors then still in office who were directors
of the Company at the beginning of any such period;

 

provided, however, that a “Change in Control” shall not be deemed to have
occurred for purposes of this Agreement solely because (i) the Company, (ii) an
entity in which the Company directly or indirectly beneficially owns 50% or more
of the Voting Stock, or (iii) any Company-sponsored employee stock ownership
plan or any other employee benefit plan of the Company, either files or becomes
obligated to file a report or a proxy statement under or in response to
Schedule 13D, Schedule 14D-1, Form 8-K or Schedule 14A (or any successor
schedule, form or report) under the Exchange Act, disclosing beneficial
ownership by it of shares of Voting Stock or because the Company reports that a
change in control of the Company has occurred by reason of such beneficial
ownership.

 

c.                                       “Company” shall mean Phase Forward
Incorporated, its assigns, and its Successors.

 

d.                                      “Disability” shall mean any physical or
mental disability that renders Executive unable to perform his/her essential job
responsibilities for a cumulative period of 180 days in any twelve-month period,
where such disability cannot be reasonably accommodated absent undue hardship.

 

e.                                       “Executive Office” shall mean those
offices of the Company domiciled in the United States that the Board in its
reasonable discretion may designate from time to time as constituting an officer
position pursuant to Section 16 of the Exchange Act and/or such other officers
of the Company

 

3

--------------------------------------------------------------------------------


 

as the Board shall designate from time to time.  Any person holding an Executive
Office shall be an “Officer.”

 

f.                                         “Incentive Pay Eligibility” shall
mean the aggregate amount of any cash compensation derived from any bonus,
incentive, performance, profit-sharing or similar agreement, policy, plan or
arrangement of the Company that Executive is eligible to receive based upon the
attainment of 100% target or quota with respect to any one year; provided,
however that Incentive Pay Eligibility shall exclude any commission or bonus
calculated on the basis of sales or bookings that Executive is eligible to
received under the Company’s 2004 Global Sales Incentive Compensation Plan or
any successor plan thereto (“Sales Plan”), but will include any bonus calculated
on the basis of (i) corporate objectives applicable to all executives of the
Company (if specified in the Sales Plan) and (ii) any quarterly bonus calculated
on the basis of quarterly quota achievement specified in the Sales Plan,
assuming achievement of the greater of (x) 100% of the quarterly quota or
(y) the actual percentage of the quarterly quota achieved prior to the
Termination Date.

 

g.                                      “Involuntary Termination Upon a Change
in Control” shall mean the termination of the employment of Executive by the
Company without Cause at any time within the period beginning on the date that
is forty-five (45) days prior to the Announcement Date and ending on the first
anniversary of the effective date of a Change in Control.  “Involuntary
Termination Upon Change in Control” shall not include any termination of
Executive’s employment (a) for Cause; (b) as a result of Executive’s Disability;
(c) as a result of Executive’s death; or (d) by Executive for any reason.

 

h.                                      “Resignation for Good Reason Upon a
Change in Control” shall occur 30 days after the receipt by the Company of
Executive’s notice specified below, if any of the following “Events” occur
without Executive’s prior written consent during the one-year period beginning
on the effective date of a Change in Control and if the Company has not cured
such Event within the 30 day period following the Executive’s notice:

 

(i)                                     The material diminution of Executive’s
base salary in effect immediately prior to a Change in Control;

 

(ii)                                  The permanent and material relocation of
Executive’s primary workplace, from Executive’s workplace in effect immediately
prior to a Change in Control; or

 

(iii)                               A material breach by the Company of this
Agreement; and

 

Within sixty (60) days after any such Event, Executive provides written notice
to the Company describing with reasonable specificity the Event and stating
his/her intention to resign from employment due to such Event.”

 

j.                                          “Severance Benefits” shall mean:

 

(i)                                     payment of an amount equal to 50% (i.e.,
six (6) months) of the Executive’s base salary, at the highest annualized rate
in effect during the one year period immediately prior to the Termination Date
payable in a lump sum payment on the first business day that occurs 37 days
after the Termination Date (subject to the expiration of any applicable
revocation period required by law and the provisions of Section 21); and

 

(ii)                                  In the event Executive elects after the
Termination Date to continue health, vision and/or dental coverage pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the
Company will pay, on a monthly basis, Executive’s monthly premium payments for
each such coverage elected by Executive for Executive and his or her eligible
dependents, if

 

4

--------------------------------------------------------------------------------


 

applicable, until the earliest of the following dates to occur with respect to
each such elected coverage:  (A) the six month anniversary of the Termination
Date; (B) the date upon which Executive becomes covered under a comparable group
plan for such applicable coverage; or (C) the date upon which Executive ceases
to be eligible for COBRA continuation for such applicable coverage; and

 

(iii)                               At the sole discretion of the Company’s
Chief Executive Officer, (A) payment up to an amount determined by reference to
what an Executive’s Incentive Pay Eligibility for the periods preceding the
Termination Date could have been but for the Executive’s termination, and
(B) payment up to an amount determined by reference to the commission or bonus
(calculated on the basis of sales or bookings prior to the Termination Date)
that the Executive could have received under the Sales Plan but for the
Executive’s termination.

 

k.                                       “Stock Plans” shall mean the Phase
Forward Incorporated Amended and Restated 1997 Stock Option Plan, the Phase
Forward Incorporated 2004 Stock Option and Incentive Plan and any other stock
plans or stock option plans established and maintained by the Company at any
time during the Term and pursuant to which Executive holds any options, stock,
awards and/or purchase rights, each as may be or may have been amended,
excluding the 2004 Employee Stock Purchase Plan and any other plan adopted by
the Company pursuant to Section 423 of the U.S. Internal Revenue Code of 1986,
as amended (the “Code”).

 

l.                                          “Successor” shall mean any successor
to the Company (whether direct or indirect, by Change in Control, operation of
law or otherwise), including but not limited to any successor (whether direct or
indirect, by Change in Control, operation of law or otherwise) to, or ultimate
parent entity of any successor to, the Company.

 

m.                                    “Termination Date” shall mean Executive’s
last date of employment with the Company.

 

n.                                      “Vesting Date” shall have the meaning
specified in Section 5.a.(iv) hereof.

 

4.                                       Effect of a Termination without Cause. 
If Executive’s employment is terminated by the Company at any time prior to a
Change in Control for any reason that does not constitute Cause, Executive shall
be entitled to receive the following, subject to Section 8 hereof; provided,
however that if such termination constitutes an Involuntary Termination Upon a
Change in Control or a Resignation for Good Reason Upon a Change in Control,
Executive shall instead be entitled to the Change in Control Benefits described
in Section 5.a of this Agreement.

 

a.                                       The Severance Benefits

 

b.                                      Executive shall also be entitled to any
unpaid compensation and benefits, and unused vacation accrued, through the
Termination Date.  Executive shall also be entitled to receive reimbursement for
expenses that Executive reasonably and necessarily incurred on behalf of the
Company prior to the Termination Date, provided that Executive submits expense
reports and supporting documentation of such expenses as required by the
practice or policy in effect at that time.  Executive shall not be eligible for
or entitled to any severance payments or benefits pursuant to a severance plan,
program, arrangement, practice or policy of the Company, if any, that may be in
effect as of the Termination Date, including without limitation any other
agreement, entered into prior to the date hereof, that Executive may have with
the Company regarding the subject matter hereof.

 

5.                                       Effect of Involuntary Termination Upon
a Change in Control or Resignation for Good Reason Upon a Change in Control.  In
the event of an Involuntary Termination Upon a Change in Control

 

5

--------------------------------------------------------------------------------


 

or a Resignation for Good Reason Upon a Change in Control during the Term,
Executive shall be entitled to the following:

 

a.                                       “Change in Control Benefits” as
follows, subject to Section 8 hereof:

 

(i)                                     Payment of an amount equal to 100%
(i.e., 12 months) of the Executive’s base salary, at the highest annualized rate
in effect during the period between the date immediately prior to the effective
date of a Change in Control and the Termination Date, payable in accordance with
Section 5.a(v) below;

 

(ii)                                  Payment of an amount equal to 50% of the
highest amount of Executive’s Incentive Pay Eligibility with respect to the
period beginning in the year prior to that in which the Change in Control occurs
and ending in the year in which Executive’s employment is terminated, payable in
accordance with Section 5.a(v) below; and

 

(iii)                               In the event Executive elects after the
Termination Date to continue health, vision and/or dental coverage pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the
Company will pay Executive’s monthly premium payments for each such coverage
elected by Executive for Executive and his or her eligible dependents, if
applicable, until the earliest of the following dates to occur with respect to
each such elected coverage:  (A) the first anniversary of the Termination Date;
(B) the date upon which Executive becomes covered under a comparable group plan
for such applicable coverage; or (C) the date upon which Executive ceases to be
eligible for COBRA continuation for such applicable coverage.

 

(iv)                              Any and all unvested stock, stock options,
awards and rights that were granted to Executive under any of the Stock Plans
prior to the Termination Date shall immediately become fully vested and
exercisable as of the Termination Date or, if Executive’s employment was
terminated within the three-month period prior to the Announcement Date, as of
the Announcement Date (whichever may apply, the “Vesting Date”). Notwithstanding
any contrary provision of any agreement relating to then outstanding stock,
stock options, awards and rights granted to Executive under any of the Stock
Plans after the Execution Date, all such stock, stock options, awards and rights
granted after the Execution Date may be exercised by Executive (or Executive’s
heirs, estate, legatees, executors, administrators, and legal representatives)
at any time during the period ending on the earlier of (A) the later of
(i) three (3) months after the Vesting Date and (ii) if Executive dies within
the three-month period after the Vesting Date, the first anniversary of the date
of Executive’s death, and (B) the scheduled expiration of such stock, stock
option, award or right, as the case may be. Notwithstanding the following, any
extension of option exercise period shall be limited to the extent determined by
the Company to avoid any options being treated as nonqualified deferred
compensation subject to the provisions of Section 409A of the Code. Executive
hereby acknowledges and agrees that, as a result of the operation of Section 4
and this subsection 5.a(ii), some or all of the “incentive stock options” (as
defined in the Code) granted to Executive under the Stock Plans may no longer
qualify as “incentive stock options” for U.S. federal income tax purposes, and
Executive hereby consents to any such disqualification.

 

(v)                                 Each of the payments set forth in
subsections 5.a(i)-(ii) above (the “Cash Severance Benefits”) shall be payable
in a lump sum payment on the first business day that occurs 37 days after the
Vesting Date (subject to the expiration of any applicable revocation period
required by law and the provisions of Section 21).

 

b.                                      Executive shall also be entitled to any
unpaid compensation and benefits, and unused vacation accrued, through the
Termination Date.  Executive shall also be entitled to receive reimbursement for
final expenses that Executive reasonably and necessarily incurred on behalf of
the Company prior to the Termination Date, provided that Executive submits
expense reports and supporting

 

6

--------------------------------------------------------------------------------


 

documentation of such expenses as required by the practice or policy in effect
at that time.  Executive shall not be eligible for or entitled to any severance
payments or benefits pursuant to a severance plan, program, arrangement,
practice or policy of the Company, if any, that may be in effect as of the
Termination Date, including without limitation any other agreement, entered into
prior to the date hereof, that Executive may have with the Company regarding the
subject matter hereof.

 

6.                                       Effect of a Change in Control.  If a
Change in Control occurs during the Term, then 25% of all stock, options, awards
and purchase rights granted to Executive under the Phase Forward Incorporated
2004 Stock Option and Incentive Plan prior to such Change in Control shall
immediately become fully vested and exercisable as of the effective date of a
Change in Control.  The 25% specified in the previous sentence is in addition to
any stock, options, awards and purchase rights granted to Executive under any
plan that were already vested and exercisable (or were otherwise scheduled to
become vested and exercisable) as of the effective date of the Change in
Control.

 

7.                                       Liquidated Damages.  The parties hereto
expressly agree that provision of the Severance Benefits or Change in Control
Benefits to Executive in accordance with the terms of this Agreement will be
liquidated damages, and that Executive shall not be required to mitigate the
amount of any payments provided for in this Agreement by seeking other
employment or otherwise, nor shall any profits, income, earnings or other
benefits from any source whatsoever create any mitigation, offset, reduction or
any other obligation on the part of Executive hereunder or otherwise.

 

8.                                       Conditions of Severance Benefits and
Change in Control Benefits.  Executive shall receive Severance Benefits and/or
Change in Control Benefits only if Executive:  (a) executes a separation
agreement, which includes a general mutual release, in a form and of a scope
reasonably acceptable to the parties hereto; (b) returns all property,
equipment, confidential information and documentation of the Company; (c) has
complied and continues to comply in all material respects with any
noncompetition, inventions and/or nondisclosure obligations that Executive may
owe to the Company, whether pursuant to an agreement or applicable law; and
(d) provides a signed, written resignation of Executive’s status as an officer,
including, without limitation, an Executive Officer, and director (if
applicable) of the Company and, if applicable, its subsidiaries.  In the event
that Executive has breached any obligations described in Section 8(c), then
(x) the Cash Severance Benefits shall terminate and Executive shall no longer be
entitled to them; (y) Executive shall promptly repay to the Company any Cash
Severance Benefits previously received by Executive; and (z) all options, awards
and purchase rights held by Executive shall no longer be exercisable as of the
date of Executive’s breach.  Such termination and repayment of Cash Severance
Benefits and cessation of the right to exercise shall be in addition to, and not
in lieu of, any and all available legal and equitable remedies, including
injunctive relief.  Executive must comply with the conditions set forth in
clauses (a), (b) and (d) above within 30 days of the Termination Date.

 

9.                                       Taxes. All payments and benefits
described in this Agreement shall be subject to any and all applicable federal,
state, local and foreign withholding, payroll, income and other taxes.

 

10.                                 Certain Reduction of Payments.  If
(a)(i) the Severance Benefits, (ii) the Change in Control Benefits, (iii) the
benefits received under Section 6 hereof and/or (iv) any payment or benefit
received or to be received by Executive pursuant to any other plan, arrangement
or agreement (collectively, the “Total Payments”) would constitute (in whole or
in part) an “excess parachute payment” within the meaning of Section 280G(b) of
the Code, and (b) Executive would retain more of the Total Payments (after the
payment of applicable tax liabilities imposed on the Total Payments) in the
event that the Cap (defined below) is imposed, then the amount of the Total
Payments shall be reduced until the aggregate “present value” (as that term is
defined in Section 280G(d)(4) of the Code using the applicable federal rate) of
the Total Payments is such that no part of the Total Payments constitutes an
“excess parachute payment” within the meaning of Section 280G(b) of the Code
(the “Cap”).  In such event, the

 

7

--------------------------------------------------------------------------------


 

Total Payments shall be reduced in the following order: (1) cash payments not
subject to 409A of the Code; (2) cash payments subject to Section 409A of the
Code; (3) equity-based payments and acceleration; and (4) non-cash forms of
benefits.  To the extent any such benefit is to be provided over time, then the
benefit shall be reduced in reverse chronological order.

 

11.                                 Exclusive Remedy.  Except as expressly set
forth herein or otherwise required by law, Executive shall not be entitled to
any compensation, benefits, or other payments as a result of or in connection
with the termination or resignation of Executive’s employment at any time, for
any reason.  The payments and benefits set forth in Section 4, 5 and 6 hereof
shall constitute liquidated damages and shall be Executive’s sole and exclusive
remedy for any claims, causes of action or demands arising under or in
connection with this Agreement or its alleged breach, the termination or
resignation of Executive’s employment relationship, or the cessation of holding
an Executive Office.

 

12.                                 Governing Law/Forum.  The parties agree that
any claims arising out of or in connection with this Agreement shall be governed
by and construed in accordance with the laws of The Commonwealth of
Massachusetts, and this Agreement shall in all respects be interpreted, enforced
and governed under the internal and domestic laws of such State, without giving
effect to the principles of conflicts of laws thereof.  In addition, each of the
parties, by its or his execution hereof, hereby irrevocably submits to the
exclusive jurisdiction of the state or federal courts of Massachusetts with
respect to any claims arising out of or in connection with this Agreement and
agrees not to commence any such claims or actions other than in such courts. 
The prevailing party in any action arising out of or in connection with this
Agreement shall be entitled to payment, by the other party, of the prevailing
party’s reasonable expenses and attorneys’ fees incurred in connection with such
action.

 

13.                                 Entire Agreement.  This Agreement shall
constitute the sole and entire agreement among the parties with respect to the
subject matter hereof, and supersedes and cancels all prior, concurrent and/or
contemporaneous arrangements, understandings, promises, programs, policies,
plans, practices, offers, agreements and/or discussions, whether written or
oral, by or among the parties regarding the subject matter hereof, including,
but not limited to, those constituting or concerning employment agreements,
change in control benefits and/or severance benefits; provided, however, that
this Agreement is not intended to, and shall not, supersede, affect, limit,
modify or terminate any of the following, all of which shall remain in full
force and effect in accordance with their respective terms: (i) any written
agreements, programs, policies, plans, arrangements or practices of the Company
that do not relate to the subject matter hereof; (ii) any written stock or stock
option agreements between Executive and the Company (except as expressly
modified hereby); and (iii) any written agreements between Executive and the
Company concerning noncompetition, nonsolicitation, inventions and/or
nondisclosure obligations.

 

14.                                 Successors and Assignment.  Executive may
not assign any rights or delegate any duties or obligations under this
Agreement.  The Company will require its respective assigns and Successors to
expressly assume this Agreement and to agree to perform hereunder in the same
manner and to the same extent that the Company would be required to perform if
no such succession or assignment had taken place.  Regardless of whether such an
agreement is executed, this Agreement shall inure to the benefit of, and be
binding upon, the Company’s Successors and assigns and Executive’s heirs,
estate, legatees, executors, administrators, and legal representatives.

 

15.                                 Notices.  All notices required hereunder
shall be in writing and shall be delivered in person, by facsimile or by
certified or registered mail (or similar means for non-U.S. addresses), return
receipt requested, and shall be effective upon receipt if by personal delivery
or facsimile or three (3) business days after mailing if sent by certified or
registered mail (or similar means for non-U.S. addresses).  All notices shall be
addressed as specified on the first page of this Agreement or to such other
address as the parties may later provide in writing.

 

8

--------------------------------------------------------------------------------


 

16.                                 Severability/Reformation.  If any provision
of this Agreement or the application of any provision hereof to any person or
circumstances is held invalid, unenforceable or otherwise illegal, the remainder
of this Agreement and the application of such provision to any other person or
circumstances shall not be affected, and the provision so held to be invalid,
unenforceable or otherwise illegal shall be reformed to the extent (and only to
the extent) necessary to make it enforceable, valid and legal.  The language of
all parts of this Agreement shall in all cases be construed as a whole according
to its fair meaning and not strictly for or against any of the parties.

 

17.                                 Modification. This Agreement may be modified
or waived only in accordance with this Section 17.  No waiver by any party of
any breach by the other or any provision hereof shall be deemed to be a waiver
of any later or other breach thereof or as a waiver of any other provision of
this Agreement.  This Agreement and its terms may not be waived, changed,
discharged or terminated orally or by any course of dealing between or among the
parties, but only by a written instrument signed by the party against whom any
waiver, change, discharge or termination is sought.  No modification or waiver
by the Company is effective without written consent of the Chairman of the Board
of the Company.

 

18.                                 Survival of Obligations and Rights. 
Notwithstanding anything to the contrary in this Agreement, provisions herein
shall survive the termination of Executive’s employment by the Company prior to
a Change in Control, or due to an Involuntary Termination Upon a Change in
Control or a Resignation for Good Reason Upon a Change in Control or, other
expiration or termination of this Agreement, if so provided herein or if
necessary or desirable to fully accomplish the purposes of such provisions,
including the obligations and rights contained in Sections 4 through 20 hereof.

 

19.                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one and the same
instrument.

 

20.                                 Section Headings.  The descriptive section
headings herein have been inserted for convenience only and shall not be deemed
to define, limit, or otherwise affect the construction of any provision hereof.

 

21.                                 Section 409A.

 

(a)                Anything in this Agreement to the contrary notwithstanding,
if at the time of the Executive’s separation from service within the meaning of
Section 409A of the Code, the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement on account of the Executive’s separation from service would
be considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death.

 

(b)               The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code.  To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code.  The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

 

9

--------------------------------------------------------------------------------


 

(c)                The determination of whether and when a separation from
service has occurred shall be made in accordance with the presumptions set forth
in Treasury Regulation Section 1.409A-1(h).

 

(d)               The Company makes no representation or warranty and shall have
no liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, such Section.

 

10

--------------------------------------------------------------------------------
